               Case: 3:19-cr-00302-JJH Doc #: 5 Filed: 05/15/19 1 of 1. PageID #: 19




                                                                        if;Y 15 PM 3: in
                                                                  p:          Un'. i nlCY CUliiri
                                                                 ^'Gl^Vi'V rir; GiS'iKiCT OF OHIO
                                                        '     * lOLEDO
                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE NORTHERN DISTRICT OF OHIO
                                           WESTERN DIVISION


      UNITED STATES OF AMERICA,                            INDICTMENT


                       Plaintiff,
                                                                           5n9CR 302
                                                                          JUDGE HELMICK
                V.                                          CASE NO. MAG. JUDGE KNEPP
                                                                       Title 18, United States Code,
      CALEB T. POOLE                                                   Section 844(i)

                       Defendant.



                                                 COUNT 1
        (Destroying or Damaging Property Used in Interstate Commerce, in violation of 18 U.S.C.
                                                 §§ 844(1))

     The Grand Jury charges:

               On or about May 6, 2019, in the Northern District of Ohio, Western Division, Defendant

     CALEB T.POOLE did maliciously damage and destroy, by means of fire and an explosive, any

     building and real property, that is Walmart, located in Kenton, Ohio, which building and real

     property was used in interstate commerce and in an activity affecting interstate commerce, that

     resulted in personal injury to any person, in violation of Title 18, United States Code, Section

     844(i).

                                                          A TRUE BILL.




     Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Govemment

     Act of2002.


r=
